Citation Nr: 1722878	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-09 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of renal cancer, including status post right nephrectomy, due to ionizing radiation. 

2.  Entitlement to service connection for residual of myofibroma tumor of the right inner cheek, due to ionizing radiation.

3.  Entitlement to service connection for a liver tumor, including a complex hepatic cyst, due to ionizing radiation.

4.  Entitlement to service connection for disability of the lymph nodes of the chest, due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1983 to July 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a May 2013 videoconference hearing; a transcript of the hearing has been associated with the Veteran's claim file. 

Thereafter, in an April 2014 decision, the Board denied the Veteran's claims for entitlement to service connection.  The Veteran subsequently appealed the denial to the Court of Appeals for Veterans Claims (Court).  In a January 2015 Joint Motion for Remand (JMR) and Order, the Court vacated the Board's April 2014 decision, and remanded the claim to the Board for further adjudication.

In accordance with the January 2015 JMR, the Board remanded the appeal in April 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following recertification of this appeal to the Board in March 2017, the AOJ requested an opinion from the Under Secretary for Health (in May 2017) and the U.S. Army Medical Command (in June 2017) regarding the Veteran's asserted radiation exposure.  In its post-remand brief, the Veteran's representative argued that the appeal was returned to the Board prematurely.  The Board agrees.  As the AOJ is continuing to develop the appeal, the Board will remand the appeal to ensure the Veteran is afforded all due process consideration.  See 38 C.F.R. § 19.31 (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Upon completion of the development deemed necessary (to include the receipt of any response from the Undersecretary for Health regarding radiation exposure, as requested by the AOJ in June 2017), issue a Supplemental Statement of the Case that addresses all pertinent evidence added to the record since the July 2016 Statement of the Case.

2.  If the issues on appeal remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and give them the appropriate period of time to respond before returning the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




